245 F.2d 466
UNITED STATES ex rel. Louis BEVILACQUA, Petitioner-Appellant,v.Mark S. RICHMOND, Warden, Respondent-Appellee.
No. 384.
Docket 24572.
United States Court of Appeals Second Circuit.
Argued June 6, 1957.
Decided June 26, 1957.

Appeal from the United States District Court for the District of Connecticut; J. Joseph Smith, Judge.
Petitioner appeals from an order discharging a writ of habeas corpus and remanding him to the custody of the respondent. Reported below sub nom. U. S. ex rel. Bevilacqua v. Reincke, D. C., 147 F. Supp. 933.
William M. Cullina, Hartford, Conn., for petitioner-appellant.
Lorin W. Willis, State's Atty., Bridgeport, Conn., for respondent-appellee.
Before MEDINA, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of Judge Smith, reported sub nom. U. S. ex rel. Bevilacqua v. Reincke, D.C., 147 F. Supp. 933.


2
The Court wishes to express appreciation to appointed counsel for the time and effort spent in preparing and presenting petitioner's appeal.